Judgment unanimously affirmed. Memorandum: We find that defendant did not knowingly waive his right to appeal at the time he entered his plea (see, People v Veaudry, 133 AD2d 524, Iv denied 70 NY2d 804; cf., People v Seaberg, 74 NY2d 1, 11). Nevertheless, there is no merit to defendant’s contentions. The court did not abuse its discretion in denying defendant’s motion to withdraw his plea because defendant did not demonstrate his entitlement to such relief. The court also properly denied defendant’s motion to suppress the identification testimony because the photo array was not impermissibly suggestive. (Appeal from judgment of Onondaga County Court, Mulroy, J. — rape, first degree.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.